 Case 8:21-cv-02189-CEH-CPT Document 1 Filed 09/15/21 Page 1 of 6 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA




  ASPHALT PAVING SYSTEMS, INC.,

                                    Plaintiff,            Case No.:

     v.

  BLACKLIDGE EMULSIONS, INC.,

                                     Defendant.



                                             COMPLAINT

         Plaintiff Asphalt Paving Systems, Inc. (“APS”) hereby files this Complaint against

Defendant Blacklidge Emulsions, Inc. (“Blacklidge”) (APS and Blacklidge, collectively, the

“Parties”) and states as follows:

                                                 The Parties

         1.    APS is a New Jersey corporation with a principal place of business at 500 North

Egg Harbor Road, Hammonton, New Jersey 08037 and therefore is a citizen of the State of New

Jersey

         2.    Blacklidge is a Mississippi corporation with a principal place of business at 12251

Bernard Parkway, Gulfport, Mississippi 39503 and therefore is a citizen of the State of Mississippi.
 Case 8:21-cv-02189-CEH-CPT Document 1 Filed 09/15/21 Page 2 of 6 PageID 2




                                     Jurisdiction and Venue

       3.      Jurisdiction is proper in this Court under 28 U.S.C. § 1332(a)(1) because there is

complete diversity of citizenship between APS and Blacklidge, and the amount in controversy,

exclusive of interest costs, and attorney’s fees, exceeds the sum of $75,000.00.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events and omissions giving rise to the claim occurred herein and because

the Parties specifically consented to venue in this District pursuant to a contract between them.

                                      Factual Background

                                           The Contract

       5.      On June 25, 2020, the Parties entered into a “Know-How License and Supply

Agreement”, effective as of January 1, 2021 (the “Contract”), pursuant to which APS would

manufacture road maintenance products (the “Licensed Products”) for Blacklidge using

Blacklidge’s formulas. A true and correct copy of the Contract is annexed hereto as Exhibit A.

       6.      The Licensed Products would be manufactured at APS’s facility at 9021 Wire

Road, Zephyrhills, Florida 33540 (the “Facility”).

       7.      The Contract provides in relevant part:

               Upon execution of this License Agreement, [APS] shall use its best
               efforts to manufacture at the Facility to the highest quality and in
               strict accordance with the specifications provided by [Blacklidge]
               and sell to [Blacklidge] all of the Licensed Products manufactured
               by [APS] . . . [U]pon the Effective Date of this Agreement, [APS]
               shall have the capacity to produce not less than forty-five thousand
               (45,000) gallons per day and not less than five million (5,000,000)
               gallons of the Licensed Products annually; and

               [Blacklidge] shall purchase a minimum of two million ($2,000,000)
               gallons of licensed products per year.




                                                 2
 Case 8:21-cv-02189-CEH-CPT Document 1 Filed 09/15/21 Page 3 of 6 PageID 3




       8.      The Contract had a four-year term with two automatic four-year extensions.

       9.      The Contract could only be terminated prior to the 13th year on one of five grounds:

(i) either Party failing to pay any amount due under the Contract on the due date for payment and

remains in default not less than fifteen (15) days after the non-defaulting party’s written notice;

(ii) either Party breaching the Contract (other than through a failure to pay any amounts due) and

fails to cure the breach within thirty (30) days of the non-defaulting party’s written notice; (iii)

either Party being in financial hardship, such as insolvency; (iv) APS undergoing a change in

control; or (v) the Parties mutually agreeing to terminate.

       10.     Upon termination, the Parties were required to submit a Payment Statement to the

other party within thirty (30) days, and any payments due to the other party were to become

immediately payable with submission of the final Payment Statement.

       11.     The Contract provides in relevant part:

       Attorney’s Fees. In the event that any action, suit, or other proceeding is instituted
       or commenced by either party hereto against the other party arising out of or related
       to this Agreement, the prevailing party shall be entitled to recover its reasonable
       attorneys’ fees and court costs from the non-prevailing party.

                       Blacklidge’s Wrongful Termination of the Contract

       12.     As an inducement to execution of the Contract, Blacklidge represents to APS that

it would be buying at or near the 5,000,000 gallon capacity every year.

       13.     To make the Licensed Products, APS had to buy, and did, specialized equipment

and, to meet the “minimum requirements”, APS had to, and did, substantially expand the Facility’s

capacity.

       14.     On April 1, 2021, Blacklidge informed APS of its intent to terminate the Contract

without cause and commenced vacation of the Facility.



                                                 3
  Case 8:21-cv-02189-CEH-CPT Document 1 Filed 09/15/21 Page 4 of 6 PageID 4




        15.     At the time of termination, Blacklidge owed payments to APS.

        16.     APS immediately objected to the termination.

        17.     On April 9, 2021, APS, through counsel, sent a Notice of Default to Blacklidge

advising that APS did not consent to Blacklidge’s unilateral and wrongful termination and that

Blacklidge had fifteen (15) days to cure its delinquent payment and thirty (30) days to cure its

performance default pursuant to Section 14.2 of the Contract.

        18.     Blacklidge failed to retract its termination and otherwise failed to cure its breaches

of the Contract.

        19.     Based on the minimum purchase quantities contemplated by the Contract,

Blacklidge’s wrongful termination of the Contract has cost APS over ten million in profits and has

rendered APS’s plant modifications useless.

                                            COUNT I
                                        Breach of Contract

        20.     Each of the preceding paragraphs is incorporated and repeated by reference herein

as if set forth at length.

        21.     APS has met all of its contractual obligations under the Contract.

        22.     By way of the foregoing, including, but not limited to unilaterally terminating the

Contract without cause, failing to timely cure its material default, and failing to make timely

payments, Blacklidge has materially breached the Contract.

        23.     As a direct and proximate result of said breach, APS has been damaged.




                                                  4
  Case 8:21-cv-02189-CEH-CPT Document 1 Filed 09/15/21 Page 5 of 6 PageID 5




                                          COUNT II
                     Breach of the Covenant of Good Faith and Fair Dealing

        24.     Each of the preceding paragraphs is incorporated and repeated by reference herein

as if set forth at length.

        25.     The Parties entered into a binding contract governed by the law of Florida.

        26.     Every contract in Florida imposes a duty of good faith and fair dealing on each

party in its performance and enforcement of the contract.

        27.     By way of the foregoing conduct, and including, but not limited to, causing APS to

expend significant funds to feed the capacity requirements of the Contract by January 1, 2021 only

to unilaterally terminate the Contract in April 2021, Blacklidge has breached the implied covenant

of good faith and fair dealing

        28.     As a direct and proximate result of said breach, APS has been damaged.

                                          COUNT III
                                       Promissory Estoppel

        29.     Each of the preceding paragraphs is incorporated and repeated by reference herein

as if set forth at length.

        30.     In the alternative to the preceding counts, to the extent a binding contract did not

exist between the Parties, Blacklidge made an affirmative representation to APS regarding

minimum purchase of materials from APS.

        31.     APS actually relied on that representation to its detriment by, inter alia, undertaking

significant expenses to retrofit the Facility to meet the production requirements insisted upon by

Blacklidge.

        32.     The failure to enforce Blacklidge’s promise to APS would result in injustice.




                                                  5
 Case 8:21-cv-02189-CEH-CPT Document 1 Filed 09/15/21 Page 6 of 6 PageID 6




       33.      As a direct and proximate result of the foregoing, APS has been damaged.

       WHEREFORE, Plaintiff Asphalt Paving Systems, Inc. demands judgment against

Defendant Blacklidge Emulsions, Inc. for:

       a. Compensatory damages;

       b. Injunctive relief declaring nullity or voidness of any restrictive covenants entered into

             by APS for performance of the Contract with Blacklidge;

       c. Attorney’s fees, interest, and costs of suit; and

       d. Such other and further relief as the Court deems just and proper.


Dated: September 15, 2021                    Respectfully submitted,


                                             By: /s/ John F. Palladino
                                             John F. Palladino, Esq.
                                             Florida Bar ID # 87184
                                             HANKIN SANDMAN PALLADINO
                                              WEINTROB & BELL
                                             A Professional Corporation
                                             30 S. New York Avenue
                                             Atlantic City, NJ 08401
                                             T: (609) 344-5161
                                             F: (609) 344-7913
                                             E-mail: john@hankinsandman.com
                                             Attorneys for Plaintiff Asphalt Paving Systems, Inc.




                                                 6
